Mr. Justice Knauss
delivered the opinion of the Court.
A criminal complaint was filed against petitioner, herein so referred to, or by name, in the Justice Court of Leigh D. Dowling, a Justice of the Peace of Jefferson County, Colorado; petitioner appeared, gave bond for his appearance on May 11, 1960, at which time he again appeared with his counsel. At that time no representative of the District Attorney’s office appeared and the Justice of the Peace set the trial for June 14, 1960, after counsel for petitioner advised the court that he could not appear for trial prior to June 2 or June 3, 1960, due to trials in which he was engaged.
It appears that on May 16, 1960, the District Attorney notified counsel for petitioner to appear on May 19th to have the cause reset for a date prior to June 1st; that petitioner’s counsel was engaged in the trial of another case and had an attorney appear on May 19th to explain that petitioner’s counsel could not try the case before June 2nd. On May 19th the Justice of the Peace set the case for trial on May 31st.
Alleging that the action of the trial judge was arbitrary and constituted an abuse of discretion, Garrimone sought and obtained from this Court an order to show cause in an original proceeding in the nature of prohibition. Following the issuance of the order to show cause, proceedings in the Justice Court were halted. The District Attorney, appearing for the Justice of the Peace, has filed an answer admitting that the trial date of June 14th was vacated and a new trial date for said action was set by respondent.
It is apparent that the time during which counsel for *405petitioner was engaged in other trials has passed. The District Attorney being agreeable to set trial for a date “satisfactory to all parties concerned” the order to show cause is discharged.
Mr. Justice Moore, Mr. Justice Day and Mr. Justice Doyle not participating.